Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on October 01, 2021 have been entered and considered. Claims 1 – 20 are pending in this application. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn all rejections as detailed in office action date July 06, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onmiyachi et al. JP 2015040361 A (Onmiyachi). 

Considering claims 1, 2, 8 – 9 and 13, Onmiyachi teaches at [Abstract] a spun yarn (considered a fibrous monofilament) for knitted fabric in which a touch feeling becomes soft when gripping the knitted fabric and becomes soft even when functionalities are imparted to the knitted fabric. Said spun yarn comprises: acrylic fibers having a single fiber fineness of 0.8 to 3.3 dtex; cotton fibers having a single fiber fineness of 0.8 to 1.2 dtex; and regenerated cellulose fibers having a single fiber fineness of 0.8 to 1.2 dtex. The blend ratio of each fiber in the spun yarn satisfies the following conditions (1) to (3): (1) the blend ratio of the acrylic fibers is 40 to 60 mass%; (2) the blend ratio of the cotton fibers is 20 to 30 mass%; and (3) the blend ratio of the regenerated cellulose fibers is 20 to 30 mass%. Further, Onmiyachi teaches at [0037] that for producing the spun yarn of the disclosure, each of the fibers is weighed so as to be a raw material ratio of the spun yarn, and is then put into a cotton open machine and mixed. After the mixed raw material is charged into the batting machine, a lap is formed. Next, the wrap is put into a flat card to form a sliver. In this case, it is desirable that the number of flat cards to be used is 70 or more, and preferably 100 or more. In order to enhance the quality, it is desirable to use a machine base equipped with a fixed flat. 

Considering claim 3, Onmiyachi is relied upon as set forth above in the rejection of claim 1. Further, Onmiyachi teaches at [0034] that the regenerated cellulose fibers are Lyocell fibers. 

Considering claims 14 – 16 and 20, Onmiyachi is relied upon as set forth above in the rejection of claim 1. Further, Onmiyachi does not recognize the claimed density and linear mass for the filament. However, these properties are expected to be inherently present in the filament suggested by the prior art. Support for said expectation is found in the fact that the diameter of the claimed filament and the diameter of the filament suggested by the prior art overlap significantly. In addition the chemical composition of the fibers present in the filament (plant derived cellulosic fibers, Lyocell fibers, and thermoplastic fibers, such as polyester) is the same in both cases.   
Claims 4 – 6, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onmiyachi et al. JP 2015040361 A (Onmiyachi) in view of Lightman US 2011/0250425 A1 (Lightman). 

Considering claims 4 – 6, 17, 19, Onmiyachi is relied upon as set forth above in the rejection of claim 1. Further, Onmiyachi does not specifically recognize that the cellulose fibers are recycled from pre-consumer textiles. However, Lightman teaches at [0025] a cotton regeneration process, wherein many of yarn preparation processes and machines do a combination cleaning, opening and/or blending of the fibers from the waste cotton material as well as any other fibers, such as virgin cotton fiber, or synthetic fibers such as polyester (considered capable of thermobonding), rayon, or the like. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Lightman’s recycled fibers as the cellulose fibers in Onmiyachi when it is desired to optimize costs in the production of the yarn.

Considering claims 14 – 16 and 20, Onmiyachi is relied upon as set forth above in the rejection of claim 1. Further, Onmiyachi does not recognize the claimed density and linear mass for the filament. However, these properties are expected to be inherently present in the filament suggested by the prior art. Support for said expectation is found in the fact that the diameter of the claimed filament and the diameter of the filament suggested by the prior art overlap significantly. In addition the chemical composition of the fibers present in the filament (plant derived cellulosic fibers, Lyocell fibers, and thermoplastic fibers, such as polyester) is the same in both cases.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Onmiyachi et al. JP 2015040361 A (Onmiyachi) in view  Rose et al. WO 0188266 A1 (Rose). Derwent Abstract of the WO reference is used herein. 

Considering claim 7, Rose teaches at [Abstract] a non-woven porous, fibrous tissue comprises lyocell fibers to improve transparency. Further, the lyocell fibers have a length of 2-18 (preferably 4-6) mm. The lyocell is 1.4-4.4 (preferably 2.6-3) dTex. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Rose’s lyocell fibers for Onmiyachi’s yarn when it is desired to provide the yarn with some transparency.   

Claims 10 – 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onmiyachi et al. JP 2015040361 A (Onmiyachi) in view of Horenziak et al. US 2003/0056916 A1 (Horenziak).  

Considering claims 10 – 12, 18, Onmiyachi is relied upon as set forth above in the rejection of claim 1. Further, Onmiyachi does not recognize that the cellulose fibers are derive from pulp, nor that the yarn includes additives. However, Horenziak teaches 
at [0025] that both hardwood pulps and softwood pulps may be employed. The terms hardwood pulps as used herein refers to fibrous pulp derived from the woody substance of deciduous trees (angiosperms): wherein softwood pulps are fibrous pulps derived from the woody substance of coniferous trees (gymnosperms). Also applicable to the . 

Response to Arguments

Applicant's amendments and accompanying remarks filed on October 01, 2021 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn all rejections as detailed in office action date July 06, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on October 01, 2021 have been fully considered by they are moot in view of the new grounds of rejection presented above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

                                                                                                                                                                                                        



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786